     Case 3:20-cv-01085-PDB Document 14 Filed 12/10/20 Page 1 of 2 PageID 145



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

JACK OWENS AND KATHY OWENS,

              Plaintiffs,

V.                                                          NO. 3:20-cv-1085-J-PDB

EASY STORE-IT, INC., ETC.,

              Defendants.



                                       Order

        In this action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–
219, and Florida law, the parties move under Lynn’s Food Stores, Inc. v. U.S. by &
through U.S. Dep’t of Labor, 679 F.2d 1350, 1354 (11th Cir. 1982), for approval of a
settlement and dismissal of the action with prejudice. Doc. 8.

        The undersigned entered a report and recommendation on the motion, Doc. 10,
and the parties consented to the undersigned conducting the remaining proceedings
in this action, including entry of judgment and any post-judgment matters, Doc. 11.
The Honorable Marcia Morales Howard approved the consent. Doc. 12.

        For the reasons stated in the report and recommendation, the Court:

        1.    grants the parties’ motion for approval of the settlement, Doc. 8,
              and approves the settlement, Doc. 8-1, as a fair and reasonable
              resolution of disputed issues;

        2.    dismisses the case with prejudice; and
Case 3:20-cv-01085-PDB Document 14 Filed 12/10/20 Page 2 of 2 PageID 146



   3.    directs the Clerk of Court to close the file.

   Ordered in Jacksonville, Florida, on December 10, 2020.




                                       2
